Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Based on Patent Board Decision on 5/10/2021, applicant's submission of arguments and amendments of claims filed 6/30/2021 overcomes the rejections of record. Upon further review and further search, and upon approval of examiner proposed examiner’s amendment by the applicants’ representative, the application has been considered in condition for allowance as discussed in detail below.
Applicants’ consideration to rejoin independent claim 33 along with the dependent claims 35-37 have been considered. It is agreed that claim 33 has been amended and commensurate with claim 1 and, therefore, includes all the limitations of claim 1. Therefore, claims 33, 35-37 have been allowed. 

Status of the application
3.	Claims 1, 2, 4-6, 8-10, 17, 19, 33, 35-37, 48- 50, 52  are pending in this application.
Claims 34, 53-55 have been further cancelled. 
Claims 1, 2, 48 have been further amended by incorporating the claim limitations of cancelled claims 53-55 because claims 53-55 were not affirmed based on the patent board decision  (BPAI). 

Claims 1, 2, 4-6, 8-10, 17, 19, 33, 35-37, 48- 50, 52 have been allowed. 

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Mr. Everett G. Diederiks, Jr. Reg. No. 33,323 (Tel. No. 703-583-8300) on 7/21/2021
Claims 9, 33, 35, 36, 37 have been further amended by examiner’s amendment in order to overcome some 112 second paragraph antecedent issues in the claims. 

In the Claims:
  	 Claim 9 (Currently Amended) The packaged emulsion product as recited at claim 1 wherein the oil-in-water emulsion constitutes a pancake batter which exhibits a yield point of not greater than 20 Pascals after a refrigerated storage period of four weeks.
Claim 33  (currently amended) A method of using a packaged emulsion product, the packaged emulsion product comprising a package comprising a re-sealable closure and an internal volume that contains an edible oil-in-water emulsion comprising flour, sugar, acidic chemical leavening agent, basic chemical leavening agent, oil, an 
opening the package by opening the re-sealable closure,
removing a portion of the edible oil-in-water emulsion from the package in a manner that increases headspace in the package,
allowing air to fill the increased headspace,
re-closing the re-sealable closure so the package contains the increased headspace filled with air, and
storing the re-closed package at a refrigerated condition, wherein, before opening the package, the package has less than 20 percent headspace, and wherein the package maintains a pressure of between 13 and 16 psi after opening and reclosing during a refrigerated storage period of at least 2, 4, or 6 weeks at a temperature of 38 to 45 degrees F.

Claim 35 (Currently Amended) The method according to claim 33 wherein, before opening the package, the sealed filled package contains a batter and not more than 15 percent initial headspace.

Claim 36 (Currently Amended) The method according to claim 33 wherein the removing step comprises squeezing sides of the package to reduce an interior volume edible oil-in-water emulsion to flow through the opened re-sealable closure.

Claim 37 (Currently Amended) The method according to claim 36 wherein after the sides of the package are squeezed and the edible oil-in-water emulsion is removed, the interior volume increases and draws air into the interior volume through the opened re-sealable closure, and the method comprises re-closing the re-sealable closure 

Reasons for allowance
5.	It is to be noted that BPAI had decision on 5/10/2021 to partially affirm because BPAI mentioned that BPAI do not sustain the rejections of claims 53-55. The reasons are mentioned on page 14, last paragraph and page 15 first paragraph on 5/10/2021 of “Patent Board Decision” under “Decision on Appeal” that “Domingues discloses a packaging container with an initial pressure that is within the claimed range, the reference does not teach opening and reclosing the container while maintaining the pressure. Therefore, Domingues does not imply that the disclosed pressure remains after opening and reclosing during a refrigerated storage of at least 2, 4, or weeks at a temperature of 38 to 45 degrees.” 
	Examiner did further search including STIC search and did not find any prior art to address this issue as mentioned by the board. Therefore, according to the Patent Board Decision on 5/10/2021, and considering the filed amended claims amended to incorporate non-affirmed claims 53-55 into the independent claims 1, 2, 48 by cancelling 
	
Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Examiner, Art Unit 1792